UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7586


KEVIN D. ALLEN,

                  Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00631-GBL-JFA)


Submitted:   June 28, 2011                  Decided:   August 10, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin D. Allen, Appellant Pro Se. Debra J. Prillaman, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin       D.   Allen,    a    federal    prisoner,   appeals       the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.               Allen v. Stansberry, No.

1:09-cv-00631-GBL-JFA (E.D. Va. filed Sept. 14, 2010 & entered

Sept. 15, 2010).        With regard to claims raised by Allen for the

first   time     on     appeal,     we    find    that   Allen      has    waived

consideration.        See First Virginia Banks, Inc. v. BP Exploration

& Oil, Inc., 206 F.3d 404, 407 n.1 (4th Cir. 2000).                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials   before   the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2